FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 For the month of May2014 No 2. TOWER SEMICONDUCTOR LTD. (Translation of registrant's name into English) Ramat Gavriel Industrial Park P.O. Box 619, Migdal Haemek, Israel 23105 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes oNo x On May 15, 2014, the registrant presented an overview following the release of the results for the first quarter of 2014, as attached herein. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TOWER SEMICONDUCTOR LTD. Date: May 15, 2014 By: /s/ Nati Somekh Name:Nati Somekh Title:Corporate Secretary Corporate Overview Following Q1 2014 Results May 15, 2014 Disclaimers Forward Looking Statements This presentation contains forward-looking statements within the meaning of the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995.These statements are based on management’s current expectations and beliefs and are subject to a number of risks, uncertainties and assumptions that could cause actual results to differ materially from those described in the forward-looking statements.All statements other than statements of historical fact are statements that could be deemed forward-looking statements. For example, statements of expected synergies from Tower’s merger with Jazz, customer benefits, costs savings, financial guidance, industry ranking, execution of integration plans and management and organizational structure are all forward-looking statements. The potential risks and uncertainties include, among others, that expected customer benefits, synergies and costs savings will not be achieved or that the companies are unable to successfully execute their integration strategies, as well as other risks applicable to both Tower and Jazz’s business described in the reports filed by Tower and Jazz with the Securities and Exchange Commission (the “SEC”) and, in the case of Tower, the Israel Securities Authority.These filings identify and address other important factors that could cause Tower and Jazz's respective financial and operational results to differ materially from those contained in the forward-looking statements set forth in this document. Accordingly, no assurances can be given that any of the events anticipated by the forward-looking statements will transpire or occur, or if any of them do so, what impact they will have on the results of operations or financial condition of Tower or Jazz.Tower and Jazz are providing this information as of the date of this presentation and neither Tower nor Jazz undertakes any obligation to update any forward-looking statements contained in this document as a result of new information, future events or otherwise. A more complete discussion of risks and uncertainties that may affect the accuracy of forward-looking statements included in this presentation or which may otherwise affect Tower or Jazz’s business is included under the heading "Risk Factors" in Tower’s most recent filings on Forms 20-F, F-4, F-3 and 6- K, as were filed with the SEC and the Israel Securities Authority and Jazz’s most recent filings on Forms 10-K and 10-Q, as were filed with the SEC. Actual results may differ materially from those projected or implied by such forward-looking statements. Tower and Jazz do not intend to update, and expressly disclaim any obligation to update, the information contained in this release. 2 Financial Highlights Q1 2014 Financial Highlights §Revenues of $132.7 §EBITDA of $27.5 million §GAAP net profit of $39 million Q1 2014 Financial Highlights §Revenues of $132.7 million as compared with $112.6 million in the first quarter of 2013, an increase of 18% –Organic (non Micron) growth of 27% §EBITDA of $27.5 million or 21% of revenues, an increase of 84% as compared with $15 million or 13% of revenues in Q1’13 §GAAP net profit of $39 million, representing $0.81 per share, including: –$150 million one-time net gain from the high value of TowerJazz Panasonic Semiconductor (“TPSC”), the new company established by Panasonic in Japan –One-time restructuring costs and impairment of $71M relating to the Nishiwaki(Japan) facility cessation of operations –One-time expense resultingfrom the restructuring of the Jazz’s notes of $7M net §Cash, short-term deposits and designated deposits as of March 31, 2014 were $183 million compared with $123 million as of December 31, 2013 §Shareholders' equity as of March 31, 2014 was $200 million as compared with $141 million as of December 31, 2013. Q1 & 2014 Customer and Market vectors * Data excludes Micron contract, expiring mid 2014 and any Panasonic revenues TowerJazz revenue growth from top 10 customers Only 2 customers exceeded 4%: biggest customer 12% Market Growth §Pure play foundry Y/Y market weighted average growth in Q1’14: ~10% §TowerJazz Q1’14 Y/Y growth: 18%, organic growth 27% Customer mask sets entering our foundries A Revolutionary Foundry Concept TowerJazz Announces Completion and Kick-off of its Joint Venture with Panasonic Corporation Joint Venture to include three Semiconductor Factories in Japan, Manufacturing of Panasonic and Additional Products Will Enable Greater than $900 Million Revenue Annual Run Rate Commencing Q2 2014, and Japanese Operations Consolidation which will Reduce Approximately $130 Million of Present Annualized Fixed Cost (April 1, 2014) 11 Enabling at least $1B of annual revenues Highlights of the Deal • TowerJazz to hold 51% of the TowerJazz Panasonic Semiconductor Company (“TPSC”) • Provides TowerJazz with incremental annual revenues of approximately $400 million, initially can vary quarterly from approximately $90-105 million • Substantial capacity for additional foundry business growth • Added available capacity of about 1 million wafers per year (8 inch equivalent)in three manufacturing facilities in Japan • Panasonic committed to acquire its products from the TPSC for a period of at least 5 years of volume production • Expanding TowerJazz leadership to include a state of the art 300 mm analog technology fab including best of class 65nm CMOS image sensor dark current and quantum efficiency performance and additional 45 nm digital technology • Transaction completed on March 31, 2014. 12 Corporate Ownership Structure Ceasing bythe end of 2014 13 Ceasing Nishiwaki Operations §TPSC provides more available CMOS capacity than the Nishiwaki factory §TPSC comes with strong and long term supply agreement with Panasonic §Ceasing Nishiwaki operations will reduce ~$130 million of annualized fixed costs §All continuing business deals are being transferred to TowerJazz or TPSC 14 Corporate Ownership Structure 15 TPSC Management Mr. Yoshihisa Nagano, COO, TPSC TowerJazz Panasonic Locations 18 * Location chosen due to very clean water and geologic stability TowerJazz Panasonic Plants Overview Toyama Prefecture Toyama Prefecture Niigata Prefecture Niigata Prefecture Arai Uozu Sea of Japan Sea of Japan Tonami 22K WSPM* 45nm-65nm - 45-65LP CMOS - 65 RFCMOS - MOS Image Sensor * 200mm equivalent 15K WSPM 110nm-130nm - 110nm Analog IC/SLSI - MOS Image Sensor - Thick Cu RDL Line 48K WSPM 150nm-350nm - Power (BCD, FET, IGBT) - Non Volatile Memory - CCD Image Sensor 200mm 200mm State-of-the-art 300mm 19 Various technologies including power devices with 1.2V-600V drive voltage. TowerJazz Panasonic Strong Offering Serving Many Device Applications 20 Very strong offerings tailored to meet variety of end system integration applications 21 Image Sensor Power Device/PMIC MCU､LSI､DSP System LSI Analog IC Optical Devices Mobile Comm Automotive Infocomm, PC Peripherals Security Healthcare AV Multiple Innovative Technologies and Process Solutions to support end market applications TowerJazzPanasonic Combined Portfolio 22 Why did we want this? §Multiple world leading technology platforms §300mm best in the world CIS Smart-FSI §High Capacity §Best of the best in quality §Analog system leader §Cost effective low mask count flows §Large CIS customer base, desiring Panasonic QE and low DC for their designs § Diversified customer base enabling high utilization §Flexibility and customization §Analog foundry leader We trust TowerJazz Complimentary capabilities creating excellent synergy Financial Statements 25 TowerJazz - Balance Sheet (in millions of $) March 31, 2014 December 31, 2013 CURRENT ASSETS Cash, deposits & designated deposits Trade accounts receivable 83 80 Other receivables 13 11 Inventories 94 65 Other current assets 60 11 Total Current Assets Long-term investments 14 14 Property and equipment, net Intangible assets, Net 27 33 Goodwill 7 7 Other assets, Net 10 12 TOTAL ASSETS CURRENT LIABILITIES Short-term debt 46 36 Trade accounts payable 74 66 Employee related liability, incl. Nishiwaki retirement allowance 80 26 Deferred tax liability 17 Other current liabilities 29 11 Total Current Liabilities Panasonic loan 85 - Long-term debt Employee related liabilities 16 65 Deferred tax liabilities 73 14 Other long-term liabilities 46 30 TOTAL LIABILITIES Minority rights 7 Shareholders’ Equity TOTAL LIABILITIES & EQUITY TOWER SEMICONDUCTOR LTD. AND SUBSIDIARIES RECONCILIATION OF REPORTED GAAP TO NON-GAAP CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) (dollars in thousands, except per share data) Three months ended Three months ended Three months ended March 31, March 31, March 31, non-GAAP Adjustments (see a, b, c, d, e, f below) GAAP REVENUES $ COST OF REVENUES (a) (a) GROSS PROFIT ) ) OPERATING COSTS AND EXPENSES Research and development (b) (b) Marketing, general and administrative (c) (c) Nishiwaki Fab restructuring costs and impairment Amortization related to a lease agreement early termination (d) OPERATING PROFIT (LOSS) INTEREST EXPENSES, NET ) ) (e) (e) ) ) OTHER FINANCING INCOME (EXPENSE), NET ) (e) (e) ) GAIN FROM ACQUISITON OTHER INCOME (EXPENSE), NET ) ) PROFIT (LOSS) BEFORE INCOME TAX ) ) INCOME TAX BENEFIT (EXPENSE) ) (f) (f) NET PROFIT (LOSS) FOR THE PERIOD $ ) $ $ ) NON-GAAP GROSS MARGINS 34
